Holmes, J.,
dissenting. I agree that sanctions must be applied in this disciplinary matter, but I vary with the majority as to the severity or degree. In my view, the facts of this matter present a circumstance concerning which this court should apply one of the most recently promulgated rules of sanction, that being a one-year suspension.
Here, there is no fact pattern involving the moral turpitude of this attorney, nor did he abscond with clients’ funds. His violations, in the main, involved a marked incapacity to appropriately handle his clients’ problems and affairs. Whether such absence of this capability stemmed from a low level of legal expertise, or his health and psychological problems, as argued by the respondent, this writer is unable to completely evaluate. But, in any event, I feel this case does not present the type of situation that we have considered previously wherein we meted out the sanction of indefinite suspension.
Accordingly, I would vote to suspend respondent from the practice of law for the period of one year.
C. Brown, J., concurs in the foregoing dissenting opinion.